T.   •




                                                                                             12/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0544


                                         PR 06-0544


IN RE PETITION OF JOSEPH WILLIAM FRICK                                    DEC 2 0 2?22
FOR REINSTATEMENT TO ACTIVE STATUS                                     saRD,L R.
IN THE BAR OF MONTANA



       Joseph William Frick has petitioned for reinstatement to active status in the State
Bar of Montana. Frick was placed on inactive status for failing to comply with the Rules
for Continuing Legal Education for the reporting year ending March 31, 2022.                    In
accordance with Rule 13 of the CLE Rules, Frick has provided a letter from the State Bar
certifying that he has now completed all CLE requirements for that reporting year.
       The Petition indicates that Frick was placed on inactive status in Kansas and North
Dakota, also for non-compliance with CLE requirements. Frick states that he is actively
seeking reinstatement in those jurisdictions as well.
       The Petition further indicates Frick is not currently suspended from the practice of
law in another jurisdiction, has not been charged with a criminal offense, accrued
delinquent debt or filed for bankruptcy, failed to fulfill the obligations of a public office or
professional license, or committed any violations of the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Joseph William Frick for
reinstatement to active status in the State Bar of Montana is GRANTED.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 2 --b day of December, 2022.




                                                                             Gee—
      4JL
Justices